Citation Nr: 1802796	
Decision Date: 01/12/18    Archive Date: 01/23/18

DOCKET NO.  14-12 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a compensable rating for left ear otosclerosis with stapedectomy prior to June 1, 2011.

2.  Entitlement to a rating in excess of 50 percent for bilateral hearing loss from June 1, 2011.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Staskowski, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from February 1966 to February 1969.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision by the Columbia, South Carolina, Department of Veterans Affairs (VA) Regional Office (RO), which continued a 0 percent rating for left ear otosclerosis with stapedectomy (rated based on hearing impairment) and declined to reopen a claim of service connection for right ear hearing loss.  In December 2015, a hearing was held before a Decision Review Officer (DRO) at the RO; a transcript is in the record.  Thereafter, an August 2016 rating decision granted service connection for right ear hearing loss, and assigned a 50 percent rating for bilateral hearing loss effective June 1, 2011.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

The Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran in the development of facts pertinent to his claim.  

At a December 2015 DRO hearing the Veteran reported periods of exacerbation when he is totally deaf, and also reported periods of dizziness and vertigo [suggesting a disability of a nature and severity at variance with what was found on VA examination].  He indicated that he has received treatment for these conditions from a private physician.  Records of any private treatment he received during the evaluation period for exacerbations of hearing loss (or dizziness/vertigo as symptoms of left ear otosclerosis) are pertinent evidence in the matter at hand, and must be sought.

Accordingly, the case is REMANDED for the following:

1.  The AOJ should ask the Veteran to identify all private providers of evaluations and treatment he has received for hearing loss and dizziness/vertigo, and to submit authorizations for VA to secure complete clinical records of the evaluations and treatment from all providers identified.  The AOJ should secure for the record complete clinical records of the evaluations and treatment from all providers identified.

2.  If, and only if, records of  private treatment are received, and suggest that the nature and severity of the disabilities at issue vary from what was found on VA examination, the AOJ should arrange for the Veteran to be examined by an otolaryngologist to reconcile the findings.  Based on examination (to include audiometric studies) of the Veteran and review of his record (specifically including the private records received), the examiner should: 

(a)  Identify the nature and severity of all symptoms and impairment associated with the Veteran's service connected left ear otosclerosis.

(b)  Report the audiometric findings; elicit from the Veteran a description of the impact his bilateral hearing loss has on occupational and daily activity functioning; and opine whether the impact he describes is consistent with the level of impairment found on examination/shown by audiometry.

The examiner should include rationale with all opinions.

3.  The AOJ should then review the record and readjudicate these claims.  If either remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

